J-A07035-21

                                   2021 PA Super 110

    B.S.G.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    D.M.C.                                     :   No. 2000 EDA 2020

              Appeal from the Order Entered September 21, 2020
    In the Court of Common Pleas of Philadelphia County Domestic Relations
                          at No(s): No. 0C1406109


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                               Filed: May 27, 2021

        Appellant, B.S.G. (“Father”) appeals from the order entered in the Court

of Common Pleas of Philadelphia County that denied his petitions for contempt

against D.M.C. (“Mother”) and for primary physical custody of the parties’ 10-

year-old daughter (“Child”) and, instead, continued the parties’ shared legal

and physical custody arrangement, albeit with some modification.

        Herein, Father contends that, as a matter of law, a shared legal custody

arrangement precludes a court from assigning to one parent ultimate decision-

making authority on certain aspects of a child’s life, as was done in the instant

case, and he asserts the court abused its discretion when it weighed the

evidence in favor of Mother on the majority of custodial factors enumerated

in 23 Pa.C.S. § 5328(a). We affirm.



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A07035-21



      The lower court sets forth relevant facts and procedural history, as

follows:

      [Father] appeals the custody order entered by [the] court on
      September 21, 2020, that awarded shared legal and physical
      custody of the minor child born on December 3, 2011 (“Child”) to
      Father and [Mother].

      ...

      In a prior custody proceeding, the Honorable Maria McLaughlin
      entered a custody order on August 3, 2015, which awarded shared
      physical and legal custody of the Child to Mother and Father. In
      addition to setting forth custodial schedules and transportation
      responsibilities, the 2015 custody order required the Child to
      remain at a specific daycare center until further order of the Court.

      In 2017, Father filed two petitions to modify custody, two petitions
      for contempt and a motion for expedited relief on August 30, 2017
      and granted a protracted (full-day) hearing for the remaining
      outstanding petitions. Mother file a petition to modify custody in
      February 2018, and a protracted custody hearing date for all
      outstanding matters was eventually scheduled for May 10, 2019.

      [The lower] court began the protracted hearing using a video
      conference platform on that date. At the end of the day, that
      hearing was bifurcated and [the] court entered a temporary order
      that modified the 2015 custody order. [The] court also scheduled
      a second protracted hearing date for all outstanding petitions on
      August 10, 2020, which by that time, included three petitions for
      modification and three petitions for contempt. The custody trial
      resumed and was completed on September 9, 2020. [The] court
      held its decision under advisement to review the lengthy record
      before entering a decision.

      The evidence showed that both parents love their Child, both are
      capable of taking care of her, and that neither parent has
      subjected the Child to abuse, neglect, substance abuse, or mental
      illness. Neither parent has convictions for enumerated offenses
      pursuant to 23 Pa.C.S. § 5329. [The court describes the present
      case as] essentially a high-conflict dispute between two parents
      who rarely communicate when they are not in court and cannot

                                      -2-
J-A07035-21


       agree about educational or medical decisions or a physical custody
       schedule. The custody order at issue on appeal was then entered
       on September 21, 2020.

       [The September 21, 2020] custody order awarded shared legal
       and physical custody of the Child to Mother and Father [and
       assigned to each parent: 1

           an affirmative responsibility to consult with each other on
           a continuous and regular basis with respect to all
           significant aspects of the child’s life, including but not
           limited to medical, educational, legal and religious
           decisions.

           Each parent shall be informed of, or is entitled to
           participate in and attend the Child’s special activities,
           including but not limited to religious activities, school
           programs, sports, school parent meetings, extracurricular
           activities, regardless of whose custodial day they fall on
           and each parent shall avail themselves on their own to
           receive information pertaining to all of those activities.

       Order, 9/21/20, at 1.]

       Because [the court determined] during trial that the [parties have
       demonstrated a “high-conflict nature” to their relationship that]
       makes them incapable of co-parenting the Child in several
       significant respects, the order provides certain limitations to both
       Mother[’s] and Father’s shared legal custody. Specifically, Mother
       retains exclusive authority to decide which school the Child
       attends. [With respect to choice of school, the order directs:

           If the Child is accepted into Philadelphia Academy Charter
           school (“PACS”) [which both parents have agreed is an
           acceptable school choice, see infra], the child will attend
           PACS unless and until the parties agree to enroll her in a
           different school. If the child is not accepted into PACS and
____________________________________________


1 We have supplemented the learned court’s discussion of pertinent facts and
procedural history with excerpts from its Order of September 21, 2020, as
they provide helpful detail regarding the extent of the parties’ respective rights
and responsibilities under the existing order. Excerpts appear in indented
portions within the block quote.

                                           -3-
J-A07035-21


        the parties are not able to agree on a school, Mother shall
        have the authority to decide which school the child attends.

     Order at 2.]

     Further, Mother has authority to choose the Child’s pediatrician
     and therapist while Father has authority to choose the Child’s
     dentist[:

        The Child shall not have two different pediatricians or
        dentists. Mother shall choose the child’s pediatrician.
        Father shall choose the child’s dentist. The dentist is not
        required to be a pediatric dentist.

        Mother may choose the Child’s therapist. Both parties are
        to fully cooperate with respect to the child’s therapy
        sessions. The parties will ensure that Child attends all
        scheduled     appointments      and    the     parties   shall
        communicate with and meet with the therapist, at the
        therapist’s requests and in any manner recommended by
        the therapist, in order to properly treat the child. Any and
        all out of pocket expenses regarding the child’s therapy
        shall be shared equally between the parties and shall be
        due at the time that the services are rendered. Both
        parties will sign any and all documents required by the
        therapist for any and all treatment. Neither party may
        withdraw their consent for treatment of the child. Both
        parties shall share the responsibility of getting the child to
        and from therapy, at frequency required by the therapist.
        Each parent shall ensure that the child has privacy when
        talking to the therapist during any online therapy session.]

     Order at 3.]

     Regarding shared physical custody, the parties take turns having
     physical custody of the Child every other weekend. Mother has
     physical custody of the Child every Monday through Wednesday
     [morning], and Father has physical custody of the Child every
     Wednesday [morning] through Friday[:


        Physical custody of the child will be as follows: The parties
        will share physical custody of the child on the following
        schedule.

                                    -4-
J-A07035-21



        Mother shall have physical custody of the Child every
        Monday at 10:00 a.m. through Wednesday at 10:00 a.m.
        All pickups and drop-offs will occur at school, camp,
        daycare or [sic] at 10:00 a.m.

        Father shall have physical custody of the Child every
        Wednesday at 10:00 a.m. through Friday at 10:00 a.m.
        and every other weekend from Friday to Monday at 10:00
        a.m.

        ...

        Mother may enroll the Child in summer day camp during
        her periods of partial custody. Father must pick up and
        drop off the child at the day camp if it coincides with the
        child’s camp day.

        ...

        The parties are to exchange email addresses and
        communicate with respect to custody issues only via email.
        The parties are to exchange emails pertaining to
        extracurricular activities, daycare/school, and doctor’s
        appointments.

        Parties are to share equally in all of the transportation with
        both parties ensuring that the Child is taken to and picked
        up from daycare/school or the appropriate household if
        there is no daycare/school.

     Order, at 2, 3. Additionally, the order includes a detailed holiday
     schedule [a first for the parties], and transportation of the Child
     is shared equally between the parties. This physical custody
     schedule provided Father with more physical custody time than
     the 2015 custody order.

Trial Court Opinion, 9/21/20, at 1-4.

     Father raises the following issues for our consideration:

     1. Did the trial court err or abuse its discretion when it awarded
        Mother the right to make decisions about where the child would
        attend school if there was a dispute between the parties?

                                    -5-
J-A07035-21



      2. Did the trial court err or abuse its discretion in failing to grant
         the parties reasonable contact with the minor child, while the
         minor child is in custody of the other party?


      3. Did the trial court err or abuse its discretion in failing to award
         primary physical custody to Father?


      4. Did the trial court err in failing to find custodial factors in favor
         of Father?

Brief of Appellant, at 3.

      Regarding custody matters, our scope and standard of review are as

follows:

      [O]ur scope is of the broadest type and our standard is abuse of
      discretion. This Court must accept findings of the trial court that
      are supported by competent evidence of record, as our role does
      not include making independent factual determinations.             In
      addition, with regard to issues of credibility and weight of the
      evidence, this Court must defer to the trial judge who presided
      over the proceedings and thus viewed the witnesses firsthand.
      However, we are not bound by the trial court's deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court's conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law or are unreasonable in
      light of the sustainable findings of the trial court.

E.D. v. M.P., 33 A.3d 73, 76 (Pa. Super. 2011) (quoting A.D. v. M.A.B., 989

A.2d 32, 35–36 (Pa. Super. 2010)). Furthermore, we note that:

           [t]he discretion that a trial court employs in custody
           matters should be accorded the utmost respect, given the
           special nature of the proceeding and the lasting impact the
           result will have on the lives of the parties concerned.
           Indeed, the knowledge gained by a trial court in observing
           witnesses in a custody proceeding cannot adequately be
           imparted to an appellate court by a printed record.


                                       -6-
J-A07035-21


      Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006)
      (quoting Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super.
      2004)).

A.H. v. C.M., 58 A.3d 823, 825 (Pa. Super. 2012).

      The primary concern in any custody case is the best interests of the

child. The best-interests standard, decided on a case-by-case basis, considers

all factors that legitimately affect the child's physical, intellectual, moral, and

spiritual well-being. Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super. 2006).

(citing Arnold v. Arnold, 847 A.2d 674, 677 (Pa. Super. 2004)).

      In his first issue, Father argues that the court’s order giving exclusive

power to Mother to choose Child’s school, pediatrician, and therapist, and to

Father to choose Child’s dentist, contravenes this Court’s precedent

prohibiting the conferral of exclusive decision-making power to one parent

where there exists shared legal custody. Specifically, Father cites Hill v. Hill,

619 A.2d 1086 (Pa. Super. 1993) (superseded on other grounds by statute,

Act of Dec. 18, 2013, P.L. 1167, No. 107, § 1 (amending 23 Pa.C.S. § 5328))

for the proposition that, in shared legal custody, a court may not give one

parent power to override parental disagreements without undoing the shared

custody construct.

      The Hill case concerned a situation in which the court’s order awarded

parents shared legal custody, but “[i]n the event of disagreement, [m]other's

preference [would] prevail.” Id. at 1088. On appeal, this Court held that the

trial court had given “the father authority in name only and deprived him of a

legal remedy because he was already awarded ‘shared legal custody.’” Id.


                                       -7-
J-A07035-21



We further stated that “the concept of shared legal custody does not contain

the principle of giving one parent final authority in the event of a dispute.”

Id. at 1089 (relying on In re Wesley J.K., 445 A.2d 1243 (Pa. Super.

1982)).

       On the question of whether a court may confer sole authority to one

parent in limited situations without undermining shared custody, it is salient

to recognize that Hill is factually distinguishable from the present matter.

Whereas Hill involved an order granting to the mother exclusive power to

decide literally every potential disagreement between the parties, which, this

Court concluded, effectively nullified the existing shared legal custody

arrangement, the order in the case sub judice limits the grant of sole authority

to four discrete, albeit important, decisions necessary to surmount impasse

on the selection of Child’s school, pediatrician, therapist, and dentist, and it

gives each parent sole authority over at least one decision.

       Critically, therefore, the order before us does not extend unilateral

power beyond these several initial selections, thus making the parties’ future

decisions implicating Child’s interests within the broader educational, medical,

psychotherapeutic, and dental contexts subject to the collaborative decision-

making process typically required of both parents who share legal custody.2

____________________________________________


2We note that the trial court provides in its Pa.R.A.P. 1925(a) opinion (“TCO”)
a rationale for its school choice ruling that could be read to diverge from the
September 21, 2020 order’s limited grant of exclusive power in Mother to
select a school. Specifically, the opinion states, “this court found that it is in
(Footnote Continued Next Page)


                                           -8-
J-A07035-21



       Thus, we disagree with Father’s position that Hill altogether forecloses

a court’s exercise of discretion to give final decision-making power to one

parent over certain limited choices to be made in a Child’s life where, as here,

the record establishes parents have effectively reached impasse on such

matters. The best interests of the child may require that such choices be

made more expeditiously than through repeated petitioning of the courts, and

there will be instances where a court may preserve the essence of a shared

custody arrangement while selecting as the final arbiter a parent who has

exhibited good faith and acceptable judgment on the issue.        Accordingly, we

conclude that the shared legal custody rubric in the case sub judice remains

in effect under the court’s September 21, 2020 custody order and deem

meritless Father’s argument to the contrary.3
____________________________________________


the Child’s best interests for Mother to have sole legal authority over the
Child’s education.” TCO, at 7 (emphasis added). The court goes on to opine
that Mother demonstrated a better record than did Father of prioritizing Child’s
educational best-interests in several relevant ways, including on the issue of
selecting a school. Id. at 7-8. While we find support in the record for the
court’s opinions in this regard and, thus, dismiss as meritless Father’s
arguments to the contrary, we clarify that the order itself limits Mother’s
exclusive authority in the educational setting to deciding which school Child
shall attend.

3 Father argues additionally that Mother and he had not reached impasse on
the task of selecting Child’s school, citing, for example, that they had
previously agreed to enroll Child in St. Catherine of Siena parochial school in
Philadelphia. However, shortly after their agreement, Father withdrew his
assent, citing his inability to afford the tuition. Appellant also testified that he
was not opposed to PACS as a school, it was just that he held concerns that
the travel time from Levittown to the Roosevelt Boulevard location of the
school was not in Child’s best interest. Notably, Child’s travel time to Father’s
(Footnote Continued Next Page)


                                           -9-
J-A07035-21



       In Father’s second issue, he posits the court abused its discretion by

failing to order that the custodial parent ensure the availability of

communications between Child and the non-custodial parent. In response,

the court opines that such a provision was unnecessary because the record

did not reveal any effort by either party to prevent such communications.

Father, however, argues that he “believes that Mother turns . . . off [Child’s

cell phone that he provided to her when she was six years old] purposely to

obfuscate his contact with the child.” Appellant’s brief, at 16. Father also

points to evidence that his emails to Mother during her custodial time have

gone unanswered. Mother, for her part, denied that she ever interfered with

Father’s ability to contact Child. N.T., 8/10/20, at 204-215.

       Father fails to develop this legal argument with any further discussion

supported by reference to the record and citation to authority. It is beyond

cavil that, “where an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” In re W.H., 25

A.3d 330, 339 n.3 (Pa. Super. 2011); see also Pa.R.A.P. 2119(a) (argument

section of appellate brief shall contain discussion of issues raised therein and


____________________________________________


first-choice school, People for People Charter School in North Philadelphia was
roughly equivalent, and, in any event, Mother opposed PFPCS primarily
because of its low scholastic ratings. Given the protracted inability of the
parties to settle on a long-term school for Child, therefore, the court
appropriately made the finding of fact that parents were at impasse on the
task of selecting a school.

                                          - 10 -
J-A07035-21



citation to pertinent legal authorities). We, therefore, find Father’s second

issue waived.

      Even if we were to address Father’s issue on its merits, it is evident that

his challenge goes strictly to the weight that the court attached to certain

factual testimonies of the parties, and to the trial court's credibility

determinations. While Father would have preferred for the trial court to have

placed more weight on testimony favoring him, we have explained that, with

regard to issues of credibility and weight of the evidence, we must defer to

the presiding trial judge who viewed and assessed the witnesses first-hand.

See C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012); see also M.J.M.

v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013) (stating, “[i]t is within the trial

court's purview as the finder of fact to determine which factors are most

salient and critical in each particular case.”). For this reason, Father’s second

issue fails.

      Finally, Appellant combines his third and fourth issues to maintain that

the court erred in failing to award him primary physical custody which an

appropriate analysis of the Section 5328(a) custody factors clearly warrants.

Father contends that the trial court's order, while offering conclusions with

respect to each enumerated factor that the evidence either favored Mother or

favored neither party, failed to provide reasons or analysis in support of these

conclusions.

      Father likewise assails the court’s subsequent Pa.R.A.P. 1925(a) opinion

in which it explained that its credibility determinations where the parties’

                                     - 11 -
J-A07035-21



testimonies conflicted favored Mother and that it additionally found Mother

demonstrated superior ability to meet child’s educational, developmental, and

emotional needs. According to Father, the court’s conclusions in this regard

are inconsistent with the evidence of record.     He, therefore, asks that we

vacate the present order and remand for further proceedings from which the

trial judge shall first recuse himself.

      “When a trial court orders a form of custody, the best interest of the

child is paramount.” S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014)

(citing J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa. Super. 2011) ).         A non-

exclusive list of factors a court should consider when awarding custody are set

forth at 23 Pa.C.S. § 5328(a).

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

      (1) Which party is more likely to encourage and permit frequent
      and continuing contact between the child and another party.

      (2) The present and past abuse committed by a party or member
      of the party's household, whether there is a continued risk of harm
      to the child or an abused party and which party can better provide
      adequate physical safeguards and supervision of the child.

      (2.1) The information set forth in section 5329.1(a) (relating to
      consideration of child abuse and involvement with protective
      services).

      (3) The parental duties performed by each party on behalf of the
      child.

      (4) The need for stability and continuity in the child's education,
      family life and community life.

                                      - 12 -
J-A07035-21



     (5) The availability of extended family.

     (6) The child's sibling relationships.

     (7) The well-reasoned preference of the child, based on the child's
     maturity and judgment.

     (8) The attempts of a parent to turn the child against the other
     parent, except in cases of domestic violence where reasonable
     safety measures are necessary to protect the child from harm.

     (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child's emotional needs.

     (10) Which party is more likely to attend to the daily physical,
     emotional, developmental, educational and special needs of the
     child.

     (11) The proximity of the residences of the parties.

     (12) Each party's availability to care for the child or ability to make
     appropriate child-care arrangements.

     (13) The level of conflict between the parties and the willingness
     and ability of the parties to cooperate with one another. A party's
     effort to protect a child from abuse by another party is not
     evidence of unwillingness or inability to cooperate with that party.

     (14) The history of drug or alcohol abuse of a party or member of
     a party's household.

     (15) The mental and physical condition of a party or member of a
     party's household.

     (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     Section 5323(d), moreover, requires the trial court to set forth its

mandatory assessment of the custody factors prior to the deadline by which a



                                     - 13 -
J-A07035-21



litigant must file a notice of appeal. A.V. v. S.T., 87 A.3d 818, 823 (Pa. Super.

2014) (citation omitted). In expressing the reasons for its decision, “there is

no required amount of detail for the trial court's explanation; all that is

required is that the enumerated factors are considered and that the custody

decision is based on those considerations.” Id. (citation omitted). A court's

explanation of reasons for its decision, which adequately addresses the

relevant factors, complies with Section 5323(d). Id.

      Essentially, Father challenges the court’s preservation of the parties’

shared physical custody arrangement as contrary to Child's best interests.

Father devotes the majority of his argument in this regard to opposing the

court order’s plain findings on the following factors: factor (1), that neither

party was more likely to encourage and permit contact between the child and

the other party; factor (3), that Mother better performed parental duties on

behalf of the child; factor (4), that Mother provided more stability and

continuity with respect to Child’s educational and medical needs; factor (5),

that neither party demonstrated superior availability of extended family;

factor (7), that neither parent was favored after consideration of the well-

reasoned preference of the child, if any; factor (9), that neither party was

more likely to maintain a loving, stable, consistent and nurturing relationship

with the child adequate for the child's emotional needs; factor (10) that

Mother was more likely to attend to the daily physical, emotional,

developmental, educational and special needs of the child; factor (12), that

neither party was more available to care for the child or more able to make

                                     - 14 -
J-A07035-21



appropriate     child-care    arrangements;        and,   factor   (13)   that   Mother

demonstrated a more favorable record regarding the level of conflict between

the parties and the willingness and ability of the parties to cooperate with one

another. In each instance, Father argues that the factor in question should

have been found in his favor.

       We conclude that Father is not entitled to relief on these factors, as the

court’s decision on each was based on credibility determinations that have

support in the record. In summarizing its review of the factors that led it to

enter an order retaining the present shared physical custody arrangement,

the court reasoned:

       the evidence in this case showed that both parents provide loving,
       nurturing, and stable homes, and that the Child is thriving under
       the prior custody order that awarded shared physical custody.
       There was no reason at all to disrupt the shared physical custody
       schedule and increase Father’s physical custody time to the extent
       that he would have had primary physical custody. Doing so would
       have been destabilizing for the Child and would have deprived her
       of more time with a parent who has been performing many
       parental duties extremely well.

TCO at 9.4
____________________________________________


4 Consonant with these overarching findings of fact and inferences supporting
the continuation of shared physical custody, the court specifically found in its
order that neither parent was favored under factors (5), (7), (9), and (12),
which focus, respectively, on the availability of extended family, any well-
reasoned preference of the child, the likelihood of each parent to maintain a
loving, stable, nurturing relationship adequate for Child’s emotional needs,
and the ability to care for Child or make child-care arrangements. In response
to Father’s claims that such factors clearly favor him, the court’s opinion again
acknowledges that “Father is able to attend to the Child’s daily physical,
emotional, developmental, educational and special needs,” but it nonetheless
(Footnote Continued Next Page)


                                          - 15 -
J-A07035-21



       More specifically with respect to each disputed factor, we note that in

factor (1), which the court concluded favored neither party, Father emphasizes

that he provided Child with a cell phone when she was six years old and,

therefore, stood in a superior position as promoting Child’s communication

with the non-custodial parent. The court found credible Mother’s testimony,

however, that she has neither limited Child’s use of the cell phone to

communicate with Father during Mother’s custodial time nor impeded in any

way Child’s contact with Father over the previous four years. N.T. at 204-

215. Thus, we find no abuse of discretion with the court’s conclusion that

factor (1) favors neither party.

       Similarly with regard to factors (3), (4), and (10), which the court found

to favor Mother, the relevant evidence included Mother’s testimony that Father

did not enforce reasonable bed times, N.T. at 221, continually permitted Child

to sleep in his bed, Id., allowed her to watch movies and videos with

inappropriately scary content that caused her distress,5 N.T. at 197, 207, had

other children at his home for play dates on two separate occasions while Child
____________________________________________


continues that “Mother was better able to meet those needs for the Child”
such that “no relief is due” on Father’s claim. Id. at 12-13. Where the record
also supports that both parties benefitted from loving, supportive extended
families who were regularly part of Child’s homelife, we find no abuse of
discretion with the court’s order electing to find neither parent enjoyed favored
status for factors (5), (7), (9), and (12).

5 Father admitted he allowed Child unrestricted access to the internet on her
cell phone, testifying he has “100 percent confidence in her not to look at any
of that bad stuff.” N.T., 8/10/20, at 93. She was between the ages of 6 to 8
years old at the time in question.


                                          - 16 -
J-A07035-21



was attending virtual therapy sessions from home, N.T. at 134-138, and

habitually failed to keep Child current on her homework, which required

Mother to work with Child to make up the deficit. N.T. at 177-183. Mother

substantiated claims of Child’s late hours with Father through an exhibit of

time stamps on Child’s text messaging records during her stays with Father.

N.T. at 208.

      Other evidence that Father’s decisions affected Child’s sense of stability

within her social and educational settings included Father’s refusal to bring

Child to kindergarten on his two weekdays of custody, saying Child was

attending “Daddy School” on such days because he had “decided that she

could still benefit from learning from home just as good with kindergarten.”

N.T. 8/10/20, at 104-105. Similarly, Father occasionally acted in defiance of

the court’s 2019 order that he was to bring Child to day camp with her peer

group at “Adventure Land” on “Friday Fun Day”—Child’s favorite camp day—

again saying Child was attending “Daddy Camp” on such days. N.T. at 105-

107, 193-95. According to Father, kindergarten and summertime day-camp

were mainly sources of day care that were unnecessary on his custody days.

N.T. at 104-108. Under this record, we perceive no abuse of discretion with

the court’s decision to favor Mother on factors (3), (4), and (10).

      With respect to factor (13) and its inquiry into the promotion of conflict

between the parties, Mother offered evidence that Father caused Child to be

denied entry to Mill Creek Elementary on her first day of first grade because

Father falsely informed the school that Mother and Child resided in

                                    - 17 -
J-A07035-21



Philadelphia with Mother’s boyfriend rather than in the Bucks County school

district with Mother’s parents. Consequently, Mother and Child underwent a

school investigation into their residential status before the school officially

enrolled Child midway through the second day of school, causing Child to

become very upset. N.T. at 165-168.

      In another segment of Mother’s testimony, she described how Father

would occasionally call Child on his non-custodial weekends to tell her how

much fun he and his extended family, including young cousins, were having

at a barbeque or similar type of event and how they all wished she were there,

which would inevitably cause Child to cry and beg Mother to take Child to

Father’s house. Father would also have Child call Mother on the final day of

his custody time to ask her if she could extend her time with Father. N.T. at

130, 184-88. Mother testified that, in contrast, she did not act in kind on the

many days where Child would ask to remain with her when it was Father’s

Day to pick up Child. Id. Again, the court found Mother’s testimony credible

with respect to these factor (13) considerations.

      On balance, Mother’s testimony, which, as indicated in the September

21, 2020 Order, the court found to be credible and persuasive, served as

sufficient grounds for the trial court’s Section 5328 factors factual findings.

As the record supports such factual findings, we find the court’s legal

conclusions that the statutory factors favored either Mother or no party were

not unreasonable. Therefore, we conclude Father’s third and fourth issues

afford him no relief.

                                    - 18 -
J-A07035-21



     For the foregoing reasons, we discern no error with the court’s order

denying Father’s petition for primary physical custody, as it was within the

court’s reasonable exercise of discretion to conclude that preserving the

parties’ shared legal and physical custody arrangement was in Child’s best

interests. Accordingly, we affirm.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/21




                                     - 19 -